FILED
U:Ui:z§;.iltl]

T CoURT .
UNITEP STATES DISTRIC clen18 U.S.C. § 4246, and that his conditional release from custody has
been granted and subsequently revoked on five occasions. He demands his release from custody
and financial compensation of $7 million for his wrongful conf`mement, as well as punitive
damages.

Insofar as plaintiff demands his immediate release from custody, the proper means to do
so is by filing a petition for writ of habeas corpus in the district where he currently is
incarcerated. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 809 (D.C. Cir. 1988) (citing
Prez'ser v. Rodriguez, 411 U.S. 475, 490 (1973)). And because plaintiffs claims go to the fact of
his incarceration, he carmot recover damages in this civil rights action without showing that his
confinement has been invalidated by "revers[al] on direct appeal, expunge[ment] by executive
order, declar[ation of invalidity] by a state tribunal authorized to make such determination, or . . .
a federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87

(1994); accord White v. Bowz'e, 194 F.3d 175 (D.C. Cir. 1999) (table); see also Perkins v.

Ashcroft, No. 07-2023, 2007 WL 3376687, at *1 (D.D.C. Nov. 8, 2007), ajj"d, 275 Fed. Appx.
17 (D.C. Cir. 2008); Perkins v. Anderson, No. 06-4021, 2006 WL 3392787, at *1 (D.Minn. Nov.
2l, 2006); Perkz`ns v. United States, No. 5:0l-HC-509, 2001 WL 34704518, at *1 (E.D.N.C. July
26, 2001). Plaintiff has not satisfied this prerequisite and therefore his complaint fails to state a
claim upon which relief can granted. An Order is issued separately.

United States District Judge

DATE; ,L(l o/U